DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Paul (U.S. Patent No. 6,601,251).
Regarding claim 11, Paul teaches in Figures 1-11C an adjustable bed, comprising: a fixed frame (12) including a head end (78), a foot end (94), and first and second spaced-apart sides (64, 66) extending between the head and foot ends so as to define an interior volume of the fixed frame; first (14) and second (16) leg assemblies configured to support the fixed frame, the first and second leg assemblies configured to raise and lower the fixed frame between a see Figs. 2 and 3A showing the actuators fully maintained within the interior volume; Figs. 1 and 4-9 do not show the actuators protruding outside the interior volume), the first push-pull actuator fixedly secured at a first end thereof to the head end of the fixed frame and operably coupled to an upper portion (74) of the first leg assembly at a second end of the first push-pull actuator, the second push-pull actuator fixedly secured at a first end thereof to the foot end of the fixed frame and operably coupled to an upper portion (90) of the second leg assembly at a second end of the second push-pull actuator, wherein the first and second push-pull actuators are configured to exert a pulling force on the upper portions of the respective first and second leg assemblies to transition the leg 4Application No. 16/174,949Attorney Docket No. 1828-206 DIVassemblies from a lowered position towards a raised position (Fig. 4 → Fig. 7) to raise the fixed frame and to exert a pushing force on the upper portions of the respective first and second leg assemblies to transition the leg assemblies from the raised position towards the lowered position (Fig. 7 → Fig. 4) to lower the fixed frame.  
Regarding claim 12, Paul teaches in Figures 8-11B the adjustable bed according to claim 11, wherein the first and second push-pull actuators are independent of one another to permit tilting of the fixed frame between a horizontal orientation, a Trendelenburg orientation, and a reverse-Trendelenburg orientation.  
Regarding claim 13, Paul teaches in Figures 2-3 the adjustable bed according to claim 11, wherein each of the first and second leg assemblies includes a cross-bar (74, 90) disposed at the 
Regarding claim 14, Paul teaches in Figures 1-3 the adjustable bed according to claim 13, wherein the cross-bar of the first leg assembly is disposed towards the head end of the fixed frame and the cross-bar of the second leg assembly is disposed towards the foot end of the fixed frame.  
Regarding claim 15, Paul teaches in Figures 1-9 the adjustable bed according to claim 14, wherein the cross-bars do not cross a centerline defined between the head and foot ends of the fixed frame in any position.  
Regarding claim 16, Paul teaches in Figures 1-9 the adjustable bed according to claim 14, wherein the first and second push-pull actuators do not overlap with one another.  
Regarding claim 17, Paul teaches in Figures 1-9 the adjustable bed according to claim 11, wherein the first and second push-pull actuators do not cross a centerline defined between the head and foot ends of the fixed frame in any position.  
Regarding claim 18, Paul teaches in Figures 2-3 the adjustable bed according to claim 11, further including first (72) and second (88) torque assist mechanisms configured to facilitate initial raising of the fixed frame from the lowered position towards the raised position.  
Regarding claim 19, Paul teaches in Figure 1 the adjustable bed according to claim 11, further comprising an articulating frame (18) supported atop and coupled to the fixed frame.  
Regarding claim 20, Paul teaches in Figures 1-3 the adjustable bed according to claim 11, wherein the first and second push-pull actuators are substantially aligned with one another first and second actuators are positioned in approximately in the center of the lateral direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbeck (U.S. Patent No. 7,509,697) in view of Paul (U.S. Patent No. 6,601,251).
Regarding claim 1, Dorenbeck teaches in Figures 1-5 an adjustable bed, comprising: a fixed frame including a head end (42, 44), a foot end (other of 42, 44), and first (36, 38) and second (other of 36, 38) spaced-apart sides extending between the head and foot ends so as to define an interior volume of the fixed frame; an articulating frame (14; col. 3, lines 27-34) supported atop and coupled to the fixed frame; first (24) and second (26) leg assemblies configured to support the fixed frame, the first and second leg assemblies configured to raise and lower the fixed frame between a lowered position and a raised position, the first leg assembly disposed towards the head end of the fixed frame and the second leg assembly disposed towards the foot end of the fixed frame, each leg assembly including a pair of spaced-apart leg members (24 or 26, respectively) and a pair of spaced-apart leg supports (70), each leg member pivotably and longitudinally slidably (via slide blocks 64, 66) coupled to the fixed frame at an upper end thereof, each leg support pivotably coupled and longitudinally fixed relative to 
Dorenbeck does not teach the first push-pull actuator fixedly secured at a first end thereof to the head end of the fixed frame, the second push-pull actuator fixedly secured at a first end thereof to the foot end of the fixed frame, wherein the first and second push-pull actuators are configured to exert a pulling force to transition the leg assemblies from a lowered position towards a raised position and to exert a pushing force to transition the leg assemblies from the raised position towards the lowered position. Paul teaches in Figures 2 and 3 a first push-pull actuator (76) fixedly secured at a first end thereof to a head end (78) of a fixed frame (12), a second push-pull actuator (92) fixedly secured at a first end thereof to a foot end (94) of 
Regarding claim 2, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1. Furthermore, Paul teaches in Figures 4-9 wherein the first and second push-pull actuators are independent of one another to permit tilting of the fixed frame between a horizontal orientation, a Trendelenburg orientation, and a reverse-Trendelenburg orientation.  
Regarding claim 3, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1. Furthermore, Dorenbeck teaches in Figures 1-3 and Paul teaches in Figures 2-3 wherein each of the first and second leg assemblies further includes a cross-bar (Dorenbeck 48; Paul 74, 90) extending between the upper ends of the leg members thereof, and wherein the first and 
Regarding claim 4, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1. Furthermore, Dorenbeck teaches in Figures 1-3 and Paul teaches in Figures 2-3 further including first and second torque assist mechanisms (links 50, 62 in Dorenbeck and links 72, 88 in Paul) configured to facilitate initial raising of the fixed frame from the lowered position towards the raised position.  
Regarding claim 6, Dorenbeck in view of Paul teaches the adjustable bed according to claim 4. Furthermore, Dorenbeck teaches in Figures 1-3 and Paul teaches in Figures 2-3 wherein each of the first and second torque assist mechanisms includes an extension (62 in Dorenbeck and 72, 88 in Paul) extending from the upper end of the leg member of the respective one of the first and second leg assemblies, and wherein the second ends of the first and second actuators are coupled to the extensions of the respective first and second leg assemblies at positions offset from respective positions wherein the respective first and second leg assemblies are pivotably and longitudinally slidably coupled to the fixed frame (via slide blocks 64, 66 in Dorenbeck).  
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbeck in view of Paul as applied to claim 1 above, and further in view of Roussy (U.S. Pub. No. 2005/0283914).
Regarding claim 7, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1. Furthermore, Dorenbeck teaches in column 3, lines 27 to 34 wherein the articulating frame includes a plurality of sections. Dorenbeck does not specify at least one of the plurality of 
Regarding claim 8, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 7. Furthermore, Roussy teaches in Figures 4b-4d wherein the articulating frame includes a back section (105), a hip section (100 between A and C), a thigh section (110 between C and D), and a foot section (110 between D and E), the hip section fixed relative to the fixed frame, the back section pivotably coupled to the hip section at a first end of the hip section, the thigh section pivotably coupled to the hip section at a second, opposite end of the hip section, and the foot section pivotably coupled to the thigh section.  
Regarding claim 9, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 8. Furthermore, Roussy teaches in Figure 4a further including a first push-pull articulation actuator (140) disposed and fully maintained within the interior volume of the 
Regarding claim 10, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 8. Furthermore, Roussy teaches in Figure 4a further including a second push-pull articulation actuator (150) disposed and fully maintained within the interior volume of the fixed frame (115), the second push-pull articulation actuator fixedly secured at a first end thereof to the foot end of the fixed frame (via 151) and operably coupled to the thigh section of the articulating frame at a second end of the second push-pull articulation actuator (via lever 152). See the discussion of claim 9 regarding the substitution of the adjustment drive of Dorenbeck for the two actuators (140, 150) of Roussy.

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant argues that Dorenbeck does not teach, “first and second push-pull actuators disposed and fully maintained within the interior volume of the fixed frame”. However, as set forth in paragraph 5 of the Office action mailed May 11, 2021, the leg actuators of Dorenbeck are substituted with the leg actuators of Paul. As shown in Figure 2 and 3A of Paul, the leg actuators (76, 92) are fully maintained within the fixed frame (12). Furthermore, the leg actuators of Paul do not protrude outside the interior volume of the fixed frame in any of the positions shown in Figures 1 and 4-9. Therefore, Dorenbeck as modified by Paul teaches “first and second push-pull actuators disposed and fully maintained within the interior volume of the fixed frame” because: (i) Paul teaches first and second push-pull actuators disposed and fully maintained within the interior volume of the fixed frame; and (ii) the actuators of Paul are substituted into the adjustable bed of Dorenbeck.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  There is no new ground of rejection when the basic thrust of the rejection remains the same such that an {applicant} has been given a fair opportunity to react to the rejection.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/14/2021